Pisr Curiam.
The verdict established the fact that the plaintiff was not totally incapacitated within the meaning of the policy prior to its cancellation, and of course upon such verdict he is not entitled to recover.
There are certain exceptions to the admission of testimony and to the charge of the trial judge, but none of these are of sufficient moment to overthrow the judgment. The charge of the court, viewed and interpreted as a unit, does not transgress the principles of law pronounced in the case of Bulluck v. Ins. Co., 200 N. C., 642, 158 S. E., 185.
Affirmed.